Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 31, 2017

                                     No. 04-17-00142-CV

                  THE UNITED INDEPENDENT SCHOOL DISTRICT,
                                  Appellant

                                                v.

   Jose Luis VILLARREAL and Edula Villarreal d/b/a Villarreal Production Service a/k/a
                   Villarreal Production Service, Inc. a/k/a VPS, Inc.,
                                       Appellees

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2013TXA002457-D1
                     Honorable Elma T. Salinas Ender, Judge Presiding


                                        ORDER

      Appellees’ motion for leave to file a sur-reply brief is granted.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2017.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court